 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6   UNITED STATES OF AMERICA,                          CASE NO. 1:10-CR-00178-AWI
 7                         Plaintiff,
                                                        ORDER DENYING DEFENDANT
 8                  v.                                  DIAZ’S MOTION FOR EARLY
                                                        TERMINATION OF SUPERVISED
 9   DANIEL DIAZ,                                       RELEASE
10                         Defendant.                   (Doc. No. 71)
11

12

13
                                             I. Background
14
            Joseph Anderson was a driver for the United States Postal Service. One day in 2009 while
15
     Anderson was stopped at a stop sign, Daniel Diaz entered the cab of Anderson’s postal truck,
16
     pointed what appeared to be a gun at Anderson, and forced Anderson to drive to a nearby
17
     abandoned hospital. Diaz then ordered Anderson to tie himself up with zip ties and a string, which
18
     Anderson did. Diaz then told Anderson, “Now you cooperate with me, if you don’t I will have to
19
     kill you.” Doc. No. 63 at 5 (plea agreement memorandum). Diaz then used Anderson’s keys to
20
     open the rear compartment of the truck and stole approximately seven mail bags, which included
21
     cash and checks. Eventually, an accomplice of Diaz arrived at the scene in a vehicle, and Diaz
22
     and the accomplice left the scene with Anderson still bound. Anderson was able to free himself
23
     and go for help.
24
            Diaz was arrested and indicted for the kidnapping and robbery, and he eventually entered a
25
     guilty plea for the Class B felony of aggravated robbery of mail, money, or other property of the
26
     United States, and aiding and abetting. See 18 U.S.C. §§ 2, 2114(a). The Court adjudicated Diaz
27
     guilty of those offenses and sentenced Diaz to prison for a term of 84 months. Additionally, the
28
 1   Court sentenced Diaz to be on supervised release for a term of 60 months following his release
 2   from prison.
 3          Diaz completed his prison term and commenced his supervised release on June 6, 2016.
 4   This means that, to date, Diaz has completed approximately 38 months or 63 percent of his 60-
 5   month supervised release term. Diaz moves the Court to terminate the remainder of his supervised
 6   release term. See Doc. No. 71.
 7

 8                                        II. Defendant’s Motion
 9          In moving the Court to terminate the remainder of his supervised release term, Diaz tells
10   the Court that since he has been release from prison, Diaz (1) has “never given [his probation
11   officer] any trouble of any kind”; (2) has “never failed a drug test”; (3) has paid his restitution on
12   time; (4) has family support; (5) has a job that pays well and will allow him to pay back his
13   restitution even faster; (6) is no longer the same person as when he committed the robbery; and (7)
14   has no desire to return to prison.
15          The Office of the United States Probation and Pretrial Services (“Probation Office”)
16   opposes Diaz’s motion. See Doc. No. 72. The Probation Office does not refute any of Diaz’s
17   foregoing assertions and, in fact, the Probation Office agrees that Diaz has been employed through
18   his term of supervised release and has not violated the conditions of his supervised release. But
19   the Probation Office argues that early termination of Diaz’s supervised release at this time is
20   inappropriate in light of the violent crime that Diaz committed. The United States Attorney’s
21   Office also opposes Diaz’s motion, agreeing with the Probation Office that early termination of
22   supervised release is not appropriate in light of Diaz’s underlying violent crime. See Doc. No. 74.
23

24                                            III. Discussion
25          A district court may grant early termination of supervised release at any time after the
26   expiration of one year of supervised release if, after considering a subset of the sentencing factors
27   set forth in 18 U.S.C. § 3553(a), the district court “is satisfied that such action is warranted by the
28   conduct of the defendant released and the interest of justice.” 18 U.S.C § 3583(e)(1). The subset

                                                        2
 1   of the sentencing factors to be considered are as follows: (1) the nature and circumstances of the
 2   offense and the history and characteristics of the defendant; (2) the need for the sentence imposed
 3   to afford adequate deterrence to criminal conduct; (3) the need for the sentence imposed to protect
 4   the public from further crimes of the defendant; (4) the need for the sentence imposed to provide
 5   the defendant with needed educational or vocational training, medical care, or other correctional
 6   treatment in the most effective manner; (5) the kinds of sentence and the sentencing range
 7   established for the applicable category of offense committed by the applicable category of
 8   defendant as set forth in the guidelines; (6) pertinent policy statements issued by the Sentencing
 9   Commission; (7) the need to avoid unwarranted sentence disparities among defendants with
10   similar records who have been found guilty of similar conduct; and (8) the need to provide
11   restitution to any victims of the offense. See 18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C),
12   (a)(2)(D), (a)(4), (a)(5), (a)(6), (a)(7).
13           “It is defendant's burden to establish that [the defendant] is entitled to the rarely-granted
14   remedy of early termination of supervised release. This is usually accomplished by alerting the
15   district court to ‘unforeseen’ or ‘changed circumstances’ that implicate its initial sentencing
16   decision and analysis.” United States v. Emmett, 749 F.3d 817, 824 (9th Cir. 2014). In ruling on
17   the defendant’s motion for early termination of supervised release, the district court “need not give
18   an elaborate explanation of its reasons for accepting or rejecting [the movant’s] arguments,” and
19   the district court “need not tick off each of the relevant § 3553(a) factors to show that it considered
20   them.” Id. at 821-22 (citations omitted). “The record as a whole must, however, contain an
21   explanation that would permit meaningful appellate review and justify the court's conclusion in
22   light of the parties' nonfrivolous arguments and the legal standard.” Id. (citations omitted).
23           Here, after considering the § 3553(a) factors identified above and Diaz’s arguments, the
24   Court concludes that early termination of Diaz’s supervised release is not warranted. Of note, the
25   Court agrees with the Probation Office that the nature and circumstances of Diaz’s violent crime
26   — i.e., apprehending a postal worker at what appeared to the postal worker to be gunpoint,
27   threatening to kill the postal worker, stealing from the postal worker’s cargo, and then leaving the
28   postal worker bound at the scene — warrant against early termination of supervised release,

                                                        3
 1   especially since at this time Diaz has only served approximately 63 percent of his 60-month term
 2   of supervised release. Therefore, the Court will deny Diaz’s motion.
 3

 4                                              ORDER
 5          Accordingly, Diaz’s motion for early termination of supervised release (Doc. No. 71) is
 6   DENIED.
 7
     IT IS SO ORDERED.
 8

 9   Dated: July 26, 2019
                                                SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     4
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     5
